                                                                                                 Entered on Docket
                                                                                                 June 23, 2021
                                                                                                 EDWARD J. EMMONS, CLERK
                                                                                                 U.S. BANKRUPTCY COURT
                                                                                                 NORTHERN DISTRICT OF CALIFORNIA



                                             1
                                                                                               The following constitutes the order of the Court.
                                             2                                                 Signed: June 23, 2021

                                             3
                                             4
                                             5
                                                                                                  ______________________________________________
                                                                                                  Stephen L. Johnson
                                             6
                                                                                                  U.S. Bankruptcy Judge
                                             7
                                             8                             UNITED STATES BANKRUPTCY COURT
                                             9                             NORTHERN DISTRICT OF CALIFORNIA
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12                                                      )   Case No.: 20-50469 SLJ
                                                 In re                                              )
                                            13                                                      )   Chapter 11
                                                                                                    )
                                            14   MORDECHAI KOKA,                                    )
                                                                                                    )   Date: June 22, 2021
                                            15                          Debtor.                     )   Time: 2:00 p.m.
                                                                                                    )
                                            16                                                      )   Ctrm: 9 (remote)
                                                                                                    )
                                            17
                                            18    ORDER SUSTAINING OBJECTION TO DESIGNATION UNDER SUBCHAPTER V
                                                                 AND SETTING BRIEFING SCHEDULE
                                            19
                                                           The Objection to Designation under Subchapter V (“Objection”), filed by Dale and
                                            20
                                                 Melissa Gardner and joined by Jeff and Amalia Hanna, came on for hearing at the above-
                                            21
                                                 referenced date and time. Appearances were noted on the record. For reasons stated on the
                                            22
                                                 record,
                                            23
                                                           IT IS HEREBY ORDERED as follows:
                                            24
                                                           1. The Objection is SUSTAINED and Debtor may not proceed under Subchapter V.
                                            25
                                                           2. This case is re-designated as a traditional Chapter 11 case.
                                            26
                                                           3. The amended petition filed on May 3, 2021 (DKT 121) is STRICKEN.
                                            27
                                            28
                                                 ORDER SUSTAINING OBJECTION TO SUBCHAPTER V ELECTION
                                                 AND SETTING BRIEFING SCHEDULE
                                                                                       -1-
                                             Case: 20-50469         Doc# 179      Filed: 06/23/21       Entered: 06/23/21 13:55:46     Page 1 of 3
                                             1         4. Christopher Hayes, the Subchapter V Trustee, is relieved from any further duties,
                                             2            except for any remaining administrative acts as required by the United States
                                             3            Trustee.
                                             4         5. The request by Jeff and Amalia Hanna in the joinder that a chapter 11 trustee be
                                             5            appointed is DENIED without prejudice.
                                             6         6. Debtor expressed the intention to file a motion to dismiss or convert. That motion
                                             7            shall be filed by July 7, 2021, and notice the matter for hearing on August 3, 2021, at
                                             8            2:00 p.m. To the extent creditors request an appointment of a chapter 11 trustee, they
                                             9            may file a motion using the same schedule and hearing date.
                                            10         7. If there is no motion by either Debtor or creditors to dismiss, convert, or appoint a
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11            chapter 11 trustee by July 7, 2021, the court will issue its own order to show cause
                                            12            for August 3, 2021.
                                            13
                                            14                                     *** END OF ORDER***
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                 ORDER SUSTAINING OBJECTION TO SUBCHAPTER V ELECTION
                                                 AND SETTING BRIEFING SCHEDULE
                                                                                       -2-
                                             Case: 20-50469     Doc# 179      Filed: 06/23/21     Entered: 06/23/21 13:55:46       Page 2 of 3
                                             1                                 COURT SERVICE LIST
                                             2
                                             3
                                             4   ECF Notifications

                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
UNITED STATES BANKRUPTCY COURT
  for the Northern District of California




                                            11
                                            12
                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                 ORDER SUSTAINING OBJECTION TO SUBCHAPTER V ELECTION
                                                 AND SETTING BRIEFING SCHEDULE
                                                                                       -3-
                                             Case: 20-50469     Doc# 179   Filed: 06/23/21   Entered: 06/23/21 13:55:46   Page 3 of 3
